This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, HOUTZ, and BONNER
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Sheldon R. MARIANO
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000175

                           Decided: 30 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Wilbur Lee

 Sentence adjudged 13 May 2020 by a general court-martial convened
 at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, forfeiture of all pay and allowances, confinement for 24 months,
 and a dishonorable discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Mariano, NMCCA No. 202000175
                             Opinion of the Court

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
UNITED STATES                                      NMCCA NO. 202000175

       v.                                                 ENTRY
                                                           OF
Sheldon R. MARIANO                                      JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                  As Modified on Appeal
                     Accused
                                                         30 April 2021



   On 20 February, 6 April, and 13 May 2020, the Accused was tried at Marine
Corps Base Hawaii and Joint Base Pearl Harbor-Hickam, Hawaii, by a general
court-martial, consisting of a military judge sitting alone. Military Judge Wilbur Lee
presided.

                                     FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120, Uniform Code of Military Justice,
              10 U.S.C. § 920.
               Plea: Not Guilty.
               Finding: Dismissed.

   Specification 1: Sexual assault when the other person was asleep or
                    otherwise unaware between on or about 17 June 2017
                    and on or about 30 June 2017.
                       Plea: Not Guilty.
                       Finding: Dismissed.

   Specification 2: Sexual assault by causing bodily harm between on or
                    about 17 June 2017 and on or about 30 June 2017.
                       Plea: Not Guilty.
                       Finding: Dismissed.
                United States v. Mariano, NMCCA No. 202000175
                          Modified Entry of Judgment

Charge II:   Violation of Article 134, Uniform Code of Military Justice,
             10 U.S.C. § 934.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Incest between on or about 17 June 2017 and on or
                    about 30 June 2017.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 3: Adultery on or about June 2017.
                     Plea: Guilty.
                     Finding: Guilty.

Charge IV: Violation of Article 120b, Uniform Code of Military Justice,
           10 U.S.C. § 920b.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:    Sexual abuse of a child on divers occasions between on
                     or about 28 June 2012 and 2 December 2015.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Charge VI: Violation of Article 120b, Uniform Code of Military Justice,
           10 U.S.C. § 920b.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Sexual abuse of a child on or about 10 October 2015.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Sexual abuse of a child between on or about 1 July
                    2013 and on or about 14 July 2013.
                     Plea: Guilty by exceptions and substitutions.
                     Finding: Guilty in accordance with plea.




                                        2
               United States v. Mariano, NMCCA No. 202000175
                         Modified Entry of Judgment

Charge VII: Violation of Article 92, Uniform Code of Military Justice,
            10 U.S.C. § 892.
            Plea: Guilty.
            Finding: Guilty.

   Specification 1: Failure to obey lawful military protective order
                    between on or about 8 December 2018 and on or about
                    31 December 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Failure to obey lawful military protective order
                    between on or about 8 December 2018 and on or about
                    31 December 2018.
                       Plea: Guilty.
                       Finding: Guilty.

Charge VIII: Violation of Article 128, Uniform Code of Military Justice,
             10 U.S.C. § 928.
              Plea: Guilty.
              Finding: Guilty.

   Specification:      Assault upon law enforcement officer on or about
                       18 May 2019.
                       Plea: Guilty.
                       Finding: Guilty.

Additional Charge I:     Violation of Article 128, Uniform Code of Military
                         Justice, 10 U.S.C. § 928.
                          Plea: Guilty.
                          Finding: Guilty.

       Specification:       Assault upon law enforcement officer on or about
                            24 December 2019.
                            Plea: Guilty.
                            Finding: Guilty.

Additional Charge II: Violation of Article 134, Uniform Code of Military
                      Justice, 10 U.S.C. § 934.
                          Plea: Guilty.
                          Finding: Guilty.



                                          3
               United States v. Mariano, NMCCA No. 202000175
                         Modified Entry of Judgment

       Specification:    Drunk and disorderly conduct on or about 24
                         December 2019.
                         Plea: Guilty.
                         Finding: Guilty.

Additional Charge III: Violation of Article 120, Uniform Code of Military
                       Justice, 10 U.S.C. § 920.
                        Plea: Not Guilty.
                        Finding: Dismissed.

       Specification:    Sexual assault between on or about 17 June 2017
                         and on or about 30 June 2017.
                         Plea: Not Guilty.
                         Finding: Dismissed.

Additional Charge IV: Violation of Article 128, Uniform Code of Military
                      Justice, 10 U.S.C. § 928.
                        Plea: Not Guilty.
                        Finding: Dismissed.

       Specification 1: Assault consummated by a battery on or about 28
                        March 2020.
                         Plea: Not Guilty.
                         Finding: Dismissed.

       Specification 2: Assault on or about 28 March 2020.
                         Plea: Not Guilty.
                         Finding: Dismissed.

Additional Charge V: Violation of Article 134, Uniform Code of Military
                     Justice, 10 U.S.C. § 934.
                        Plea: Not Guilty.
                        Finding: Dismissed.

       Specification:    Drunk and disorderly conduct on or about 28
                         March 2020.
                         Plea: Not Guilty.
                         Finding: Dismissed.




                                      4
                United States v. Mariano, NMCCA No. 202000175
                          Modified Entry of Judgment

                                  SENTENCE

   On 13 May 2020, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for a total of 24 months.
          For Specification 3 of Charge II: confinement for 12 months.
          For Specification 2 of Charge VI: confinement for 24 months.
          For Specification 1 of Charge VII: confinement for 6 months.
          For Specification 2 of Charge VII: confinement for 6 months.
          For the Specification of Charge VIII: confinement for 3 months.
          For the Specification of Additional Charge I: confinement for 3 months.
          For the Specification of Additional Charge II: confinement for 3 months.
          The terms of confinement will run concurrently.
      Forfeiture of all pay and allowances.
      A dishonorable discharge.
   The Accused shall be credited with 42 days of confinement already served, to be
deducted from the adjudged sentence to confinement.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         5